Title: To Thomas Jefferson from Thomas Bee, 16 May 1797
From: Bee, Thomas
To: Jefferson, Thomas


                    
                        Charleston May 16th. 97.
                    
                    The President of the Agricultural Society of Charleston takes this opportunity of acknowledging the receipt, by the hands of Mr. Read, of a box containing specimens of rice, for the use of the Society. For this fresh proof of Mr. Jefferson’s attention to the interests of the State of South Carolina, the President, in the name of the Society and in his own, begs to return Mr. Jefferson his and their best thanks, and to assure him that no pains will be spared to render his present as valuable as Mr. Jefferson hopes it will be. The Season for planting not being yet passed, it is probable that many satisfactory experiments will be made in the course of this year, the success of which shall be communicated to Mr. Jefferson as soon as possible after the Society have ascertained it.
                